NO. 07-08-0048-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                  FEBRUARY 15, 2008

                          ______________________________


                         IN THE MATTER OF M.A.F., A CHILD

                        _________________________________

           FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

            NO. 8795-J#1; HONORABLE W.F. “CORKY” ROBERTS, JUDGE

                         _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


       On July 20, 2005, Appellant, M.A.F.,1 a child found to have engaged in delinquent

conduct, was placed on probation. On December 17, 2007, the juvenile court’s original

disposition was modified and M.A.F. was committed to the Texas Youth Commission for

an indeterminate period of time not to exceed the time when he shall be nineteen years

old. On January 16, 2008, Appellant timely filed a notice of appeal challenging the juvenile


       1
      To protect the privacy of the child, we refer to the him by his initials. See Tex.
Fam. Code Ann. §§ 56.01(j), 109.002(d) (Vernon 2002).
court’s order. Upon filing the notice of appeal, M.A.F. did not submit the required filing fee

or establish his indigence. See Tex. R. App. P. 5, 20.1, & 12.1(b). Thus, M.A.F.’s counsel

was notified by letter dated January 23, 2008, to pay the required filing fee noting that

failure to do so might result in dismissal of the appeal per Rule 42.3(c) of the Texas Rules

of Appellate Procedure. To date, counsel has not responded nor paid the required filing

fee.


       Consequently, the appeal is dismissed.


                                                  Per Curiam




                                              2